Case 3:20-cr-10078-CAB Document 16 Filed 09/11/20 PagelD.45 Page 1 of 2

% Do aw wee a

, AO‘245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

: UNITED STATES OF AMERICA - JUDGMENT IN A CRIMINAL CASE.
(For Revocation of Probation or Supervised Release)
Vv. (For Offenses Committed On or After November 1, 1987)
ALVARO MONTES-CARDENAS (1) |
‘aka Tomas Carrillo-Beltran - Case Number: 3:20-CR-10078-CAB
Zainab Khan
‘ Defendant's Attomey
REGISTRATION. NO 63014-112 noe
Oo |
THE DEFENDANT:
] admitted guilt to violation of allegation(s) No. One
oO was found guilty in violation of allegation(s) No. after denial of guilty. —

 

-Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 

 

Allegation Number Nature of Violation: , . oo Ee |
1 - nvi, Committed a federal, state or local offense r | L. om D
SEP 1 1 2020

 

 

 

AK, J 8. O37 ToT cou RT:
southes RN bisa ICT GF CALIFCRNIA

RY DEPUTY

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
-.The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall! i notify the court and United States attorney of any
material change i in the defendant’s economic circumstances.

 

NG

 

 

July 10, 2020.-~_

Date of Po Sentence

HON. Lon a BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 

 
Case 3:20-cr-10078-CAB Document 16 Filed 09/11/20 PagelD.46 Page 2 of 2

- het

' AO '245D (CASD Rev: 01/19) Judgment in a Criminal Case for-Revocations-

 

DEFENDANT: ALVARO MONTES-CARDENAS (1) Judgment’- Page 2 of 2
CASE NUMBER: 3:20-CR-10078-CAB ms a oo,

IMPRISONMENT
The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of

Six (6) months ; 2 months to serve consecutive and 4 months to serve concurrent to sentence imposed in
20CR0634-CAB

 

Sentence imposed pursuant to Title 8 USC Section 132606).
The court makes the following recommendations to the Bureau of Prisons:

C1 Ci

C1 The defendant is remanded to the custody of the United States Marshal.

Cc] The defendant shall surrender to the United States Marshal for this district:

 

O at _AM. ~~ on
Ci . as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before -

EF) as notified by the United States Marshal.

C] as notified by the Probation or Pretrial Services Office.
RETURN

Thave executed this judgment as follows:

netetan ere ‘ q i fo / DEL O fy € Florence, AL
at at QCA Cental Px 02 Lens vith a certified ce of this judgment.

ath Shoe ahh

UNITED STATES MARSHAL

C CmxECud

 

By . DEPUTY UNITED STATES MARSHAL

-3:20-CR-10078-CAB

 

 
